Citation Nr: 0945811	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-08 492	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide and/or radiation exposure.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






REMAND

The Veteran served on active duty from March 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran submitted his claim for entitlement to service 
connection for prostate cancer in January 2006.  He was 
represented by The American Legion at that time.  The 
Veteran's claim was denied in July 2006.  He perfected his 
appeal in March 2007.  The American Legion continued as the 
Veteran's representative.

The Veteran changed representatives in favor of Veterans Of 
Foreign Wars of the United States, by way of a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, appointment, dated September 5, 2008.  That 
organization submitted notice of revocation of their 
representation in January 2009.  The notice letter reported 
that the Veteran had requested an attorney to handle the 
case.

Associated with the claims folder is a letter from a private 
attorney, J. R. Rinck, dated in October 2008.  Mr. Rinck 
advised that he was making an appearance on behalf of the 
Veteran in regard to the denial of service connection for 
prostate cancer.  He also requested a copy of the Veteran's 
claims folder.  The letter did not address the issue of 
whether any fees or payments were contemplated.

The RO wrote to the Veteran in March 2009.  He was informed 
that Mr. Rinck was not accredited by VA as an attorney to 
serve as a representative.  See 38 C.F.R. §§ 14.627(a), (d), 
14.629 (2009).  The Veteran was advised that Mr. Rinck could 
not represent him in the current appeal.  The Veteran was 
informed that, because Mr. Rinck could not represent the 
Veteran, the RO could not directly correspond with Mr. Rinck 
or release the Veteran's records.  Finally, the Veteran was 
advised that he was not represented in his current appeal.

The Veteran had earlier requested that he be afforded a Board 
hearing.  The hearing was finally scheduled for November 18, 
2009.  The Veteran appeared before the undersigned Veterans 
Law Judge on that date; however, no testimony was taken in 
regard to the issue on appeal.  Rather, in a pre-hearing 
conference, the Veteran said that Mr. Rinck was representing 
him on his current claim on a pro bono basis.  The Veteran 
expressed his desire for continued representation by Mr. 
Rinck, and he also expressed his interest in having a hearing 
with Mr. Rinck's assistance.  

The Board notes that the RO was correct in determining that 
Mr. Rinck was not accredited as an attorney representative 
under VA rules.  Accordingly, he could not represent the 
Veteran under 38 C.F.R. § 14.629.  However, VA regulations 
also allow for representation in a particular claim.  See 
38 C.F.R. § 14.630.  That regulation provides that "[a]ny 
person may be authorized to prepare, present, and prosecute 
one claim."  38 C.F.R. § 14.630(a).  A VA Form 21-22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, and a statement signed by the person 
(attorney in this case) and the claimant that no compensation 
will be charged or paid for the services, shall be filed with 
the agency of original jurisdiction (AOJ) where the claim is 
presented.  Id.  The completion of the power of attorney 
identifies to VA the claimant's appointment of representation 
and authorizes VA's disclosure of information to the person 
representing the claimant.  

The regulation further provides that representation under 
this provision is for one time only.  Other exceptions may be 
granted by VA's General Counsel.  Further, persons who 
provide representation under 38 C.F.R. § 14.630 must comply 
with the laws administered by VA and with the regulations 
governing practice before VA including the rules of conduct 
found at 38 C.F.R. § 14.632.  

In light of the Veteran's expressed desire to be represented 
by Mr. Rinck, and the possibility of one time representation 
by Mr. Rinck, absent his accreditation, the Board must remand 
the case for further action.

The Veteran must be contacted and advised of the one-time 
representation provision and the requirements that must be 
met in order to effect such representation.  Further, he must 
be provided with an opportunity to have another Board hearing 
unless he elects otherwise.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
provide him with notice that Mr. Rinck, 
or any other non-accredited person, may 
be eligible to represent him on a one-
time basis as provided by 38 C.F.R. 
§ 14.630.  The RO must also inform the 
Veteran of the actions required by him in 
order to establish such representation.  
(These are set forth in the cited 
regulation.)  The Veteran should be given 
opportunity to appoint Mr. Rinck or any 
other representative of his choosing.  

2.  The Veteran should also be asked if 
he still desires to have a Board hearing 
in his case.  If the Veteran elects to 
have a video conference hearing, he 
should be scheduled for a video 
conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The Veteran and any 
duly appointed representative/attorney 
should be given an opportunity to prepare 
for the hearing.  The claims folder 
should be returned to the Board in 
advance of the scheduled hearing.

If the Veteran elects to have a Travel 
Board hearing, his case should be placed 
on the docket for such hearings.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

